Title: To George Washington from Abraham Yates, Jr., 22 August 1776
From: Yates, Abraham Jr.
To: Washington, George



Sir
In Convention of the Representatives of theState of New York Haerlem August 22d 1776

The Convention of this State have received Information from one of the Deputies of the City and County of New York, of a Report Prevailing amongst the Army, “that if the fortune of War should oblige our Troops to abandon that City, it should be immediately burnt by the retreating Soldiery, and that any Man is authorized to set it on fire.”
The Convention will chearfully submit to the fatal Necessity of destroying that Valuable City whenever Your Excellency shall deem it essential to the Safety of this State or the general Interest of America—Yet the Duty which they owe to their Constituents obliges them to take every possible Precaution that Twenty thousand Inhabitants may not be reduced to Misery by the wanton Act of an Individual.
They therefore entreat the favor of Your Excellency to take such Measures in preventing the evil Tendency of such a Report as You shall deem most expedient. I have the Honor to be Your Excellency’s most Obedient and very humble servt

By Order.
Abm Yates Junr President

